Citation Nr: 1435074	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left knee arthritis, including as secondary to service-connected amputation in the right leg above the knee.

2.  Entitlement to service connection for left hip arthritis, including as secondary to service-connected amputation in the right leg above the knee.

3.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected amputation in the right leg above the knee.

4.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected amputation in the right leg above the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran, his son, J.G., and W.B.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2010, the Veteran had a personal hearing before the undersigned Veterans Law Judge.  Thereafter, in June 2011, these appeals were remanded to obtain a medical opinion as to whether any of his claimed disabilities were related to his service or his service-connected amputation of the right leg above the knee.


FINDING OF FACT

It is as likely as not that the Veteran's left knee and left hip arthritis and bilateral shoulder disabilities were caused by his service-connected amputation of the right leg above the knee.



CONCLUSION OF LAW

The criteria for service connection for left knee and left hip arthritis, and bilateral shoulder disabilities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his left knee and left hip arthritis and his bilateral shoulder disabilities were caused by his right leg amputation above the knee.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2012).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Board remanded these claims in June 2011 for the purpose of obtaining medical nexus opinions, as items (1) and (2) above were satisfied, and the opinions then of record were inadequate.  

The August 2011 VA examiner was asked whether the Veteran's service-connected amputation of the right leg above the knee caused or aggravated any left knee, left hip, or bilateral shoulder disabilities.  The examiner, however, was only asked whether the right leg amputation aggravated any of these disabilities.  He opined that all of his claimed disabilities were "permanently aggravated" by the right leg amputation.  However, when further explaining how he arrived at this conclusion, the examiner actually attributed his left knee and left hip degenerative joint disease (DJD) to overuse caused by a compensatory gait that altered the Veteran's body mechanics.  He further opined that it was as likely as not that the Veteran's bilateral shoulder DJD, tendonitis, impingement and rotator cuff tears were due to his use of crutches for his right leg amputation.  The Veteran reported using his crutches in the morning and night on a daily basis, and that he also frequently had to use them all day long.  The Board finds that this medical nexus opinion establishes that his service-connected disability proximately caused these claimed disabilities, and that it is probative evidence in the Veteran's favor.  

Because, however, the August 2011 VA examiner indicated these conditions were "aggravated" by the Veteran's service connected right leg amputation, the agency of original jurisdiction (AOJ) obtained an additional opinion on whether the service-connected right leg amputation caused a permanent increase in severity of the claimed disabilities beyond the normal progression of the disease.  See 38 C.F.R. § 3.310(b).  This was unnecessary, as there was already a probative and positive opinion on record.  

Nonetheless, the October 2012 medical opinion also found that the left knee and left hip disabilities are a consequence of the right leg amputation above the knee.  The reviewing physician noted that the Veteran had an antalgic gait, which demonstrated a shift in his biomechanics and function to the intact side.  As for the bilateral shoulder disabilities, the reviewing physician opined that it would be mere speculation to opine on whether the Veteran's bilateral shoulder disabilities were related to his right leg amputation.  She opined that his use of crutches was not extensive enough to cause such additional disability, noting that he reported to the August 2011 VA examiner that he only used crutches in the morning and night when he was not wearing his prosthesis.  The August 2011 VA examiner also noted in his opinion, however, that the Veteran reported that he intermittently had to use his crutches all day.  Further, during his September 2010 hearing, the Veteran reported having muscle spasms in his right leg that prevent him from wearing his prosthesis, sometimes for days at a time.  

The Board therefore finds the evidence clearly in favor of service connection for left knee and left hip disabilities, and those claims are granted.  The evidence for and against service connection for bilateral shoulder disabilities is in equipoise.  Under such circumstances, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection is also warranted for the Veteran's left and right shoulder disabilities.

ORDER

Service connection for left knee arthritis is granted.

Service connection for left hip arthritis is granted.

Service connection for a right shoulder disability is granted.

Service connection for a left shoulder disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


